U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 1-10559 CHINA FRUITS CORP. F/K/A DIVERSIFIED FINANCIAL RESOURCES CORP. (Exact name of small business issuer as specified in its charter) Nevada 58-2027283 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, P. R. China (Address of principal executive offices) (86794) 326-6199 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 19, 2007: 36,129,689 Number of shares of preferred stock outstanding as of November 19, 2007: Series A, par value $.001 -13,150 Series B, par value $.001 - 12,100,000 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 ITEM 3CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 21 SIGNATURES 22 INDEX TO EXHIBITS 23 3 ITEM 1.FINANCIAL STATEMENTS INDEX TO INTERIM FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance as of September 30, 2007 5 Unaudited Condensed Consolidated Statements of Operations - For the Three and Nine Months Ended September 30, 2007 6 Unaudited Condensed Consolidated Statements of Cash Flows - For the Nine Months Ended September 30, 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8-15 4 ITEM 1.FINANCIAL STATEMENTS CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Balance Sheet As of September 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 38,935 Accounts receivable, trade 460,807 Inventories 96,156 Prepayment 10,441 TOTAL CURRENT ASSETS 606,339 PLANT AND EQUIPMENT, NET 665,967 Other intangible assets 500 TOTAL ASSETS $ 1,272,806 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable, related party $ 110,127 Other payables and accrued liabilities 34,504 TOTAL CURRENT LIABILITIES 144,631 LONG-TERM LIABILITIES Loan due to stockholders 441,198 STOCKHOLDERS' EQUITY Preferred stock, 200,000,000 shares authorized, designated as Series A and Series B Series A; par value $.001; 2,000,000 shares authorized 13,150 shares issued and outstanding 13 Series B; par value $0.001, voting; 50,000,000 shares authorized 12,100,000 shares issued and outstanding 12,100 Common stock, par value $.001, 100,000,000 shares authorized, 36,129,689 shares issued and outstanding 36,129 Additional paid-in capital 1,925,749 Deferred compensation (264,788 ) Statutory reserve 5,408 Accumulated other comprehensive income (loss) 16,882 Accumulated deficits (1,044,516 ) TOTAL STOCKHOLDERS' EQUITY 686,977 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,272,806 The accompanying notes are an integral part of these condensed consolidatedfinancial statements 5 CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statement of Operations For the Three and Nine Months Ended September 30, 2007 and 2006 For the Three Months For the Nine Months Ended Septermber 30 Ended Septermber 30 2007 2006 2007 2006 REVENUES: Sales $ 216,024 $ 188,766 $ 752,800 437,862 Cost of goods sold - third party (111,530 ) (47,669 ) (453,015 ) (47,669 ) Cost of goods sold - related party - (78,670 ) - (303,662 ) GROSS PROFIT 104,494 62,427 299,785 86,531 OPERATING EXPENSES: Selling and marketing 23,548 6,151 60,828 19,005 Professional and legal expenses 105,426 - 302,033 - General and administrative 91,593 49,489 188,372 178,680 TOTAL OPERATING EXPENSES 220,567 55,640 551,233 197,685 OPERATING INCOME (LOSS) (116,073 ) 6,787 (251,448 ) (111,154 ) OTHER INCOME (EXPENSES): Interest income (10 ) 882 1,066 2,278 Government grant 13,106 - 27,264 - Other (2,680 ) - (1,735 ) 500 TOTAL OTHER INCOME (EXPENSES) 10,416 882 26,595 2,778 (LOSS) INCOME FROM OPERATIONS $ (105,657 ) $ 7,669 $ (224,853 ) $ (108,376 ) Income tax expense 4,195 (4,160 ) (21,351 ) (4,160 ) NET INCOME (LOSS) $ (101,462 ) $ 3,509 $ (246,204 ) $ (112,536 ) Other comprehensive income - Foreign currency translation gain (35,948 ) $ - $ (8,914 ) $ - COMPREHENSIVE INCOME (LOSS) $ (137,410 ) $ 3,509 $ (255,118 ) $ (112,536 ) Net income per common share - basic ** ** $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding - basic 36,129,689 32,229,306 35,951,911 15,815,315 ** Less than $.01 The accompanying notes are an integral part of these condensed consolidated financial statements 6 CHINA FRUITS CORPORATION Unaudited Condensed Consolidated Statements of Cash Flows For The Nine Months Ended September 30, 2007 And 2006 For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ (246,204 ) $ (112,536 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 28,465 93 Common stock issued for services 290,628 69,600 Non-cash contributions to paid-in capital 3,000 28,610 (Increase) decrease in operating assets: Accounts receivable (207,682 ) (1,152 ) Receivable from a third party 576,000 - Inventories (60,803 ) (29,649 ) Prepaid expenses and other current assets (10,441 ) (55,335 ) Increase (decrease) in operating liabilities: Accounts payable, related party 98 108,653 Other payables and accrued liabilities (51,476 ) 49,987 Value added tax payable 18,046 9,567 NET CASH PROVIDED BY OPERATING ACTIVITIES 339,631 67,838 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (177,323 ) (250,365 ) Acquisition of net liabilities in connection with reverse takeover - (325,258 ) NET CASH USED IN INVESTING ACTIVITIES (177,323 ) (575,623 ) CASH FLOWS FROM FINANCING ACTIVITIES Addition in due from a related party - (632,910 ) Proceeds from and additions to shareholder loans - 938,250 Repayment to shareholder loans (553,719 ) - Addition in paid-in capital 410,191 189,600 Capital contributions in connection with reverse takeover - 300,000 NET CASH PROVIDED BY FINANCING ACTIVITIES (143,528 ) 794,940 Foreign currency translation adjustment (8,914 ) 10,704 NET INCREASE IN CASH AND CASH EQUIVALENTS 9,866 297,859 CASH AND CASH EQUIVALENTS: Beginning of year 29,069 61,490 End of period $ 38,935 $ 359,349 Supplemental disclosures of cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ 24,703 $ - Supplemental disclosures of non-cash transactions: Foreign translation adjustment - comprehensive income $ (8,914 ) $ 10,704 Common stock issued for services $ - $ 69,600 The accompanying notes are an integral part of these condensed consolidated financial statements 7 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE 2ORGANIZATION AND BUSINESS BACKGROUND China Fruits Corporation (the “Company” or “CHFR”) was incorporated in the State of Delaware on January 6, 1993as Vaxcel, Inc. On December 19, 2000, CHFR changed its name to eLocity Networks Corporation.On August 6, 2002, CHFR further changed its name to Diversified Financial Resources Corporation. The principal activities of CHFRwas seeking and consummating a merger or acquisition opportunity with a business entity.On May 12, 2006, CHFR was re-domiciled to the State of Nevada. On May 31, 2006, CHFRcompleted a stock exchange transaction with Jiangxi Taina Guo Ye Yon Xian Gong Si (“Tai Na”). Tai Na was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on October 28, 2005 with its principal place of business in Nanfeng Town, Jiangxi Province, the PRC.Tai Na is principally engaged in manufacturing, trading and distributing of non-alcoholic and alcoholic beverages in the PRC.Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of CHFR and the former owners of Tai Na then owned 99% of the issued and outstanding shares of the Company. OnAugust 18, 2006, CHFR changed its name to its current name “China Fruits Corporation”. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CHFR whereby Tai Na is deemed to be the accounting acquirer (legal acquiree) and CHFR to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Tai Na, with the assets and liabilities, and revenues and expenses, of CHFR being included effective from the date of stock exchange transaction. CHFR and Tai Na are hereinafter referred to as (the“Company”). NOTE 3 GOING CONCERN UNCERTAINTIES These condensed consolidated financial statements have been prepared assuming that Company will continue as a going concern, which contemplates the realization of assets and the discharge ofliabilities in the normal course of business for the foreseeable future. As of September 30, 2007, the Company had an accumulated deficit of $1,044,516 and incurred an operating loss of $251,448for the nine months period ended then. Management has taken certain action and continues to implement changes designed to improve the Company’s financial results and operating cash flows.The actions involve certain cost-saving initiatives and growing strategies, including (a) reductions in headcount and corporate overhead expenses; and (b) expansion into new market. Management believes that these actions will enable the Company to improve future profitability and cash flow in its continuing operations through June 30, 2008.As a result, the financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of the Company’s ability to continue as a going concern. 8 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) NOTE 4 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES * Basis of presentation These accompanying condensed consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. * Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheetsand revenues and expenses during the period reported. Actual results may differ from these estimates. * Basis of consolidation The condensed consolidated financial statements include the financial statements of the Company and its subsidiary, Tai Na. All significant inter-company balances and transactions within the Companyand subsidiary have been eliminated upon consolidation. * Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. * Accounts receivable, net Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts. An allowance for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. As of September 30, 2007, the Company recordedan allowance for doubtful accounts of $1,272. * Inventories Inventoriesconsist of finished goods and are valued at lower of cost or market value, cost being determined on the first-in, first-out method.The Company periodically reviews historical sales activity to determine excess, slow moving items and potentially obsolete items and also evaluates the impact of any anticipated changes in future demand.The Company provides inventory allowances based on excess and obsolete inventories determined principally by customer demand. As of September 30, 2007, the Company did not record an allowance for obsolete inventories, nor have there been any write-offs. 9 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) * Plant and equipment, net Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Plant and machinery 10-12 years 5% Furniture, fixture and equipment 5-6 years 5% Expenditure for maintenance and repairs is expensed as incurred. * Impairment of long-lived assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, long-lived assets and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is evaluated by a comparison of the carrying amount of assets to estimated discounted net cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value of the assets.There has been no impairment as of September 30, 2007. * Revenue recognition The Company derives revenues from the resale of non-alcoholic and alcoholic beverages and tangerine purchased from third parties, net of value added taxes (“VAT”).The Company is subject to VAT which is levied on the majority of the products of Tai Na at the rate of 17% on the invoiced value of sales.Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by the Company in addition to the invoiced value of purchases to the extent not refunded for export sales. In accordance with the SEC’s Staff Accounting Bulletin No. 104, “Revenue Recognition”, the Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured.The Company’s sales arrangements are not subject to warranty. (a)Sale of products The Company recognizes revenue from the sale of products upon delivery to the customers and the transfer of title and risk of loss. The Company did not record any product returns for the three and nine months ended September 30, 2007. (b)Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. 10 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) * Cost of revenues Cost of revenues consists primarily of purchase costs, direct labor and overheads, which are directly attributable to the resale of products. * Income taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28, “Interim Financial Reporting” and as interpreted by FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods”.The Company has determined an estimated annual effective tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company’s fiscal year to the Company’s best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. * Net loss per share The Company calculates net loss per share in accordance with SFAS No.128, “Earnings per Share”.Basic loss per share is computed by dividing the net loss by the weighted-average number of common shares outstanding. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. * Comprehensive (loss) income SFAS No.130, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during the period from non-owner sources. Accumulated comprehensive income consists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. * Foreign currencies translation The reporting currency of the Company is the United States dollar (“U.S. dollars”).Transactions denominated in currencies other than U.S. dollar are calculated at the average rate for the period.Monetary assets and liabilities denominated in currencies other than U.S. dollar are translated into U.S. dollar at the rates of exchange ruling at the balance sheet date.The resulting exchange differences are recorded in the other expenses in the condensed consolidated statement of operations and comprehensive income. The Company’s subsidiary maintains its books and records in its local currency, Renminbi Yuan (“RMB”), which is functional currency as being the primary currency of the economic environment in which its operations are conducted.In general, for consolidation purposes, the Company translates the subsidiary’s assets and liabilities into U.S. dollars using the applicable exchange rates prevailing at the balance sheet date, and the statement of operations is translated at average exchange rates during the reporting period.Adjustments resulting from the translation of the subsidiary’s financial statements are recorded as accumulated other comprehensive income. 11 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) * Related parties Parties, which can be a corporation or individual, are considered to be related if the Company has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. * Segment reporting SFAS No. 131 “Disclosures about Segments of an Enterprise and Related Information” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company operates in one reportable segment. * Fair value of financial instruments The Company values its financial instruments as required by SFAS No. 107, “Disclosures about Fair Value of Financial Instruments”.The estimated fair value amounts have been determined by the Company, using available market information and appropriate valuation methodologies.The estimates presented herein are not necessarily indicative of amounts that the Company could realize in a current market exchange. The Company’s financial instruments primarily include cash and cash equivalents, accounts receivable, receivable from a third party, inventories, prepayment and other current assets, accounts payable, receipt in advance, income tax payable, other payables and accrued liabilities. As of the balance sheet date, the estimated fair values of financial instruments were not materially different from their carrying values as presented due to short maturities of these instruments. * Recently issued accounting standards The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No.109. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Company adopted FIN48 on January1, 2007. The adoption of FIN 48 did not have an effect on the results of operations or financial condition. The Company did not have any unrecognized tax benefits as of September30, 2007. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115”(“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115,“Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. 12 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) NOTE 5 ACCOUNTS RECEIVABLE, NET The majority of the Company’s sales are on open credit terms and in accordance with terms specified in the contracts governing the relevant transactions. The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible. If actual collections experience changes, revisions to the allowance may be required.Based upon the aforementioned criteria, management has determined an allowance for doubtful accounts of $1,272 as of September 30, 2007. September 30, 2007 December 31, 2006 (audited) Accounts receivable, gross $ 462,079 $ 254,397 Less: allowance for doubtful accounts (1,272 ) (1,272 ) Accounts receivable, net $ 460,807 $ 253,125 NOTE 6 INVENTORIES Inventories consisted of the following: September 30, 2007 December 31, 2006 (audited) Raw materials $ 87,710 $ 29,507 Finished goods 8,446 5,846 $ 96,156 $ 35,353 For the three and nine months ended September 30, 2007 and 2006, the Company did not record an allowance for obsolete inventories, nor have there been any write-offs. NOTE 7 PLANT AND EQUIPMENT, NET Plant and equipment, net consisted of the following: September 30, 2007 December 31, 2006 (audited) Plant and machinery $ 680,109 $ 520,219 Furniture, fixture and equipment 20,750 3,817 700,859 524,036 Less: accumulated depreciation (34,892 ) (6,427 ) Plant and equipment, net $ 665,967 $ 517,609 Depreciation expense for the nine months ended September 30, 2007 and 2006 were $28,465 and $93, respectively. 13 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 8 OTHER PAYABLES AND ACCRUED LIABILITIES Other payables and accrued liabilities consisted of following: September 30, 2007 December 31, 2006 (audited) Rental payable $ - $ 282 Government levies payable (refund) (3,352 ) 3,119 Customer deposit - 692 Salary and welfare payable - 12,278 Accrued expenses 37,856 69,609 $ 34,504 $ 85,980 NOTE 9 INCOME TAXES The Company is registered in the United States of America and has operations in two tax jurisdictions: the United States of America and the PRC. For the three and nine months ended September 30, 2007, the operation in the United States of America incurred net operating losses of $105,657 and $224,853 for income tax purposes due to general and administrative costs. The Company’s subsidiary generated substantially all of its net income from its PRC operation and has recorded income tax provision of $21,351 for the nine months ended September 30, 2007.Its effective income tax rates for the nine months ended September 30, 2007 were 33.0%.There were no effective income tax rates for the nine months ended September 30, 2006 since the PRC operation incurred net operating losses. NOTE 10 AMOUNT DUE TO STOCKHOLDERS The balances due to stockholders represented unsecured advances which are interest-free and repayable in next twelve months. The effects of imputed interest have been included herein. NOTE 11STOCK-BASED COMPENSATION On October 27, 2006, the Company entered into a website maintenance service agreement with the Consultant B in exchange for 1,500,000 shares of common stock.The fair value of the common stock issued is determined using the fair value of the Company’s common stock on the grant date at $0.31 per share, which approximated the fair value of services received.The Company calculated a stock-based compensation of $465,000 and recognized $38,751and $116,253 for the three and ninemonths ended September 30, 2007, respectively. As of September 30, 2007, a deferred compensation related to the share issuanceamounted to $12,913 and is being amortized on the straight-line method monthly through October 2007. On October 31, 2006, the Company entered into a business consulting service agreement with the Consultant A in exchange for 1,500,000 shares of common stock.The fair value of the common stock issued is determined using the fair value ofthe Company’s common stock on the grant date at $0.31 per share, which approximated the fair value of services received. The Company calculated a stock-based compensation of $465,000 and recognized $58,125and $174,375 for the three and nine months ended September 30, 2007, respectively. As of September 30, 2007, a deferred compensationis amounted to $251,875 and amortized on the straight-line method monthly through October 2008. On January 16, 2007, the Company issued 3,000,000 shares of common stock under a 2006 Non-Qualified Stock Compensation Plan (the “Plan”). 14 CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) NOTE 12 RELATED PARTY TRANSACTIONS During the three and nine months ended September 30, 2007, the Company recorded no purchases from a related company, compared to the purchases from a related party of $78,670 and $303,662 during the three and nine months ended September 30, 2006, respectively. Mr. Chen Quan Long, the Chief Executive Officer of the Company, is also the president of the related company.As of September 30, 2007, no trade balance of accounts payable was due to the related company.The transactions with the related company are conducted under normal commercial terms. NOTE 14 COMMITMENT AND CONTINGENCIES The Company rented a plant under a non-cancelable operating lease agreement for a period of two years, ending December 31, 2007. The annual lease payment is $307. 15 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS As used herein the terms "We", the "Company", "CHFR", the "Registrant," or the "Issuer" refers to China Fruits Corporation, its subsidiary and predecessors, unless indicated otherwise. The Company was incorporated in the State of Delaware on January 6, 1993, as Vaxcel, Inc.On December 19, 2000, CHFR changed its name to eLocity Networks Corporation.On August 6, 2002, CHFR changed its name to Diversified Financial Resources Corporation. In May 2006, the Company's board decided to redomicile from the State of Delaware to the State of Nevada.Their decision was approved by the holders of a majority of the voting rights and common stock. On August 18, 2006, the Company changed its name to China Fruits Corporation. The Company began operating as a holding company in 2005. As of April 1, 2006, the Company entered into a Plan of Exchange (the “Agreement”), between and among the Company, Jiang Xi Tai Na Guo Ye You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China (“Tai Na”), the shareholders of Tai Na (the “Tai Na Shareholders”) and the Majority Shareholder of the Company. Pursuant to the terms of the Agreement, two simultaneous transactions were consummated at closing, which was May 31, 2006, as follows: (i) the Majority Shareholder of the Company delivered 13,150 convertible Series A preferred shares and 12,100,000 non-convertible Series B preferred shares of the Company to the Tai Na Shareholders in exchange for total payments of $500,000 in cash and (ii) the Company issued to the Tai Na Shareholders an amount equal to 30,000,000 new investment shares of common stock of the Company pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of their shares of registered capital of Tai Na. Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of the Company. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer, Tai Na, and as a re-organization by the accounting acquiree. Since the reverse merger was consummated, we have continued operations of Tai Na, a company which is principally engaged in manufacturing, trading and distributing fresh tangerine, non-alcoholic and alcoholic beverages in the PRC. Tai Na is located in Nan Feng County, Jiang Xi Province, a well known agricultural area for tangerine in China. We plan to market and development new tangerine-related product lines, such as tangerine juice and tangerine wine. Our main tangerine supplier, Royal NanFeng Orange Science & Technology Co., Ltd. ("Royal"), has over 593 acres of orchards. We hope to achieve a product capacity of 3,000 tons of fruit wine and 3,000 tons of juice over the next two years. On February 19, 2007, we entered into an agreement with Royal to acquire the assets and businesses of Royal to assist in further expansion in the tangerine markets. The assets and businesses of Royal, including over 593 acres of orchards, 395 acres of land with a reservoir, a manufacturing plant situated on over 33 acres, and the distribution network of the Royal. The acquisition should be completed by December 31, 2007. After completion of the acquisition, we will own all of Royal’s plants, orchards, and fruit wine and soft drink production lines. RESULTS OF OPERATIONS FOR THE THREE AND NINEMONTHS ENDED SEPTEMBER 30, 2007 FORWARD LOOKING STATEMENTS Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes to Consolidated Financial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion and acquisition strategy, our ability to achieve operating efficiencies, our dependence on network infrastructure, capacity, telecommunications carriers and other suppliers, industry pricing and technology trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully manufacture, sell and distribute Nan Feng tangerine, non-alcoholic and alcoholic beverage on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. 16 CRITICAL ACCOUNTING POLICIES Revenue recognition We derive revenues from the resale of non-alcoholic and alcoholic beverages and tangerine purchased from third parties, net of value added taxes (“VAT”). Weare subject to VAT which is levied on the majority of the products of Tai Na at the rate of 17% on the invoiced value of sales.Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by us in addition to the invoiced value of purchases to the extent not refunded for export sales. In accordance with the SEC’s Staff Accounting Bulletin No. 104, “Revenue Recognition”, we recognize revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectability is reasonably assured.Our sales arrangements are not subject to warranty. (a)Sale of products Werecognize revenue from the sale of products upon delivery to the customers and the transfer of title and risk of loss.We did not record any product returns for the six months ended June 30, 2007. (b) Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. Inventories Inventoriesconsist of finished goods and are valued at lower of cost or market value, cost being determined on the first-in, first-out method.We periodically review historical sales activity to determine excess, slow moving items and potentially obsolete items and also evaluates the impact of any anticipated changes in future demand.We provide inventory allowances based on excess and obsolete inventories determined principally by customer demand. As of September 30, 2007, we did not record an allowance for obsolete inventories, nor have there been any write-offs. Property, Plant, and Equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Plant and machinery 10-12 years 5% Furniture, fixture and equipment 5-6 years 5% Expenditure for maintenance and repairs is expensed as incurred. 17 Revenues Net revenues were $216,024 and $752,800 for the three and nine months ended September 30, 2007, respectively. The increases by $27,258, or 14%, and $314,938, or 72%, compared to net revenues of $188,766 and $437,862 for the same periods ended September 30, 2006, respectively, were due primarily to our aggressive marketing strategies. We entered into a winery agreement and a series of sales agreements regarding orange sales in 2007. In addition, we expect sales to increase during 2007 as our moves toward developing our business plan and the operation of our new plants has commenced in the second quarter of 2007. We recognize revenue when persuasive evidence of a sale exists, transfer of title has occurred, the selling price is fixed or determinable and collectability is reasonably assured. Our sales arrangements are not subject to warranty. We did not record any product returns for the three and nine months ended September 30, 2007. Income / Loss We had net losses of $101,462 and $246,204 for the three and nine months ended September 30, 2007, due primarily to the increase in the cost of goods sold in these periods, and non-cash consulting expenses of $96,876 and $290,628 for the three and nine months ended September 30, 2007, respectively. The non-cash consulting expenses were the result of the issuance of 3,000,000 shares of common stock for services in connection with general management consulting and advisory services including, but not limited to, the following: - Advise on matters relating to our structure, management, operation and subsidiaries; - The preparation and implementation of a new business plan and a future growth strategy; - Our corporate image design and website construction; - Advertisements - Advise on procedures, regulations, and compliance of a public listed company; - Legal advice on procedures, regulations, and compliance in China; The shares were valued based on the market price on the date of the stock grantwhich approximated the fair value of services received, and booked pro rata due to the service periods, which was completed as of September 30, 2007. We had net income of $3,509 and net loss of $112,536 for the three and nine months ended September 30, 2006, respectively, due to the insufficient gross profit resulting from the low revenues, which failed to cover the operating expenses at the beginning of the operation. We expect to be profitable during the second half year of 2007 due to the operations of the new plant. However, there can be no assurance that we will achieve or maintain profitability, or that any revenue growth will take place in the future. Expenses Operating expenses for the three and nine months ended September 30, 2007 were $220,567 and $551,233, respectively, increasing by $164,927 and $353,548 compared to the operating expenses of $55,640 and $197,685 during the same periods ended September 30, 2006, respectively. The high operating expenses during the three and nine months ended September 30, 2007 were due primarily to the non-cash consulting expenses resulting from the issuance of 3,000,000 shares of common stock for services in connection with general management consulting and advisory services. The shares were valued based on the market price on the date of the stock grant which approximated the fair value of services received, and booked pro rata due to the service periods completed as of September 30, 2007, which were $96,876 and $290,628 for the three and nine months ended September 30, 2007. 18 Cost of Revenue Cost of revenue included expenses directly related to the manufacturing and selling our products. Product delivery and direct labor would be examples of cost of revenue items. We had $111,530 in cost of revenue, or approximately 51.6% of revenues, and $453,015 in cost of revenue, or approximately 60.2% of revenues, during the three and nine months ended September 30, 2007, respectively. All the cost of revenue during the nine months ended September 30, 2007 was from non-related parties. The decrease in cost of revenue as a percentage of revenue in the third quarter of 2007 results from the increasing capacity to manufacture and store many of our own items due to the operation of our new plant. Compared to the three and nine months ended September 30, 2006, we had $126,339 in cost of revenue, or approximately 66.9% of revenues, and $351,331 in cost of revenue, or approximately 80.2% of revenues, respectively. The high percentages in both periods were due to purchasing some of our ingredients through third parties resulting in small price markups. These markups typically range between 5-10%. We expect to lower the cost of sales via seeking more non-related suppliers to reduce the risk of concentration. Impact of Inflation We believe that inflation has had a negligible effect on operations during this period. We believe that we can offset inflationary increases in the cost of sales by increasing sales and improving operating efficiencies. Liquidity and Capital Resources Cash flows provided by operating activities were $339,631 and $67,838 for the nine months ended September 30, 2007 and 2006, respectively. Positive cash flows from operations during the nine months ended September 30, 2007 were due primarily to the collection of receivable from a third party, which was $576,000, partially offset by the net loss of $246,204 and decrease in accounts receivable by $207,682. Positive cash flows from operations for the nine months ended September 30, 2006 were due primarily to the increase in account payable from a related party by $108,653, and the increase in other payables and accrued liabilities by $49,987, partially offset by the increases in inventories and prepaid expenses, which were $29,649 and $55,335, respectively. Cash flows used in investing activities were $177,323 and $575,623 for the nine months ended September 30, 2007 and 2006, respectively, which were due primarily to the purchases of property and equipment in both periods. The cash flows used in investing activities during the nine months ended September 30, 2006 also included the acquisition of net liabilities in connection with the reverse takeover. Cash flows used in financial activities during the nine months ended September 30, 2007 were $143,528, due primarily to the repayment of loan to stockholders of $553,719, offset by the infusion of $410,191 as additional paid-in capital, compared to cash flows of $794,940 provided by financing activities during the same period ended September 30, 2006, which included shareholder loans of $938,250, which are unsecured, non-interest bearing and repayable over 12 months, offset by the addition in due from a third party of $632,910. Additionally, the Company infused $300,000 of capital contributions in connection with the reverse takeover. In the third quarter of 2006, the Company infused $189,600 as additional paid-in capital contributed by two shareholders of the Company. We project that we will need additional capital to fund operations over the next 12 months. We anticipate we will need an additional $250,000 in working capital during the fourth quarter of 2007 and $500,000 for the two years thereafter. Overall, we have funded our cash needs from inception through September 30, 2007 with a series of debt and equity transactions, primarily with related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. 19 We had cash of $38,935 on hand and a working capital of $461,708 as of September 30, 2007. Currently, we have enough cash to fund our operations for about six months. This is based on current cash flows from operating activities, positive working capital and projected revenues. However, if the projected revenues fall short of needed capital we may not be able to sustain our capital needs. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. Our current level of operations would require capital of approximately $250,000 to sustain operations through year 2007 and approximately $200,000 per year thereafter. Modifications to our business plans may require additional capital for us to operate. For example, if we are unable to raise additional capital in the future we may need to curtail our number of product offers or limit our marketing efforts to the most profitable geographical areas. This may result in lower revenues and market share for us. In addition, there can be no assurance that additional capital will be available to us when needed or available on terms favorable to us. On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. Our current capital and revenues are insufficient to fund such expansion. If we choose to launch such an expansion campaign, we will require substantially more capital. The funds raised will also be used to market our products and services as well as expand operations and contribute to working capital. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all. If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: * Curtail new product launches * Limit our future marketing efforts to areas that we believe would be the most profitable. Demand for the products and services will be dependent on, among other things, market acceptance of our products, citrus market and beverage market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of our activities is the receipt of revenues from the sales of our products, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We manufacture, trade and distribute fresh tangerine, non-alcoholic and alcoholic beverages to retail consumers and wholesale buyers. We plan to strengthen our position in these markets. We also plan to expand our operations through aggressively marketing our products and our concept. ITEM 3. CONTROLS AND PROCEDURES. The Company maintains disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized and reported within the specified time periods. The Company’s Chief Executive Officer and its Chief Financial Officer (collectively, the “Certifying Officers”) are responsible for maintaining disclosure controls and procedures for the Company. The controls and procedures established by the Company are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. As of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of the Company’s disclosure controls and procedures. Based on the evaluation, the Certifying Officers concluded that the Company’s disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to our management, including the Certifying Officers, as appropriate to allow timely decisions regarding required disclosure. 20 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. CHANGES IN SECURITIES None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K (1) Exhibits: Exhibits required to be attached by Item 601 of Regulation S-B are listed in the Index to Exhibits Beginning on page 8 of this Form 10-QSB, which is incorporated herein by reference. Reports on Form 8-K filed in the third quarter of 2007 (1) On September 28, 2007, we filed a current report on Form 8-K to announce the resignation of our former principal independent auditor. Reports on Form 8-K filed subsequent to the third quarter of 2007 (1) On October 3, 2007, we filed an amendment to the 8-K report dated September 28, 2007 in connection with the resignation of our former principal independent auditor. (2) On October 26, 2007, we filed a current report on Form 8-K to announce the engagement of our current principal independent auditor. 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. CHINA FRUITS CORP. Date: November 19, 2007 By: /s/Chen, Quan Long Chen, Quan Long Chief Executive Officer 22 INDEX TO EXHIBITS Exhibit No. Description 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer 32.1 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 32.2 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 23
